EXHIBIT 10(iii)(g)

EMPLOYMENT CONTRACT

THIS CONTRACT is made and entered into on this 2nd day of January, 1998, by and
between

COMMERCIAL METALS (INTERNATIONAL) AG, at Baarerstrasse 14, 6301 Zug, Switzerland
(hereinafter styled “Company”)

and Dr. Hanns Zöllner, Zimmelstr. 68, 6314 Unterägeri, Switzerland (hereinafter
styled “Employee”)

WITNESSETH

WHEREAS, the Company is duly incorporated and existing under the laws of
Switzerland;

WHEREAS, the Company desires to retain the services of the Employee;

WHEREAS, the Employee desires to perform services for the Company;

and

WHEREAS, the Company has determined what a reasonable compensation will be for
the Employee and has offered to the Employee continuing employment in
consideration of such compensation and other benefits of employment, and the
Employee is willing to accept continuing employment under the terms hereof;

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, the parties agree as follows:



1.   Employment       The Company hereby continues to employ the Employee and
the Employee hereby accepts continued employment from the Company under the
terms and conditions herein specified.   2.   Term       The term of this
employment agreement will continue for 96 months from 2nd January, 1998,
thereafter and after expiration of the 96 months’ period for an unspecified
period of time unless either party gives notice to the other party to terminate
the employment in accordance with the conditions of the “Schweizerischen
Obligationenrecht”.

Page 1



--------------------------------------------------------------------------------



 



2a.   Termination Clause       In the event that the Company wishes to terminate
the employment of the employee prior to the expiration of the first 96 months
and for
  other reasons than stipulated in Clause 9, the Company shall pay to the
employee a severance payment as follows:



  (i)   Up until 31 December, 2000, two years (24 months) salary based on the
salary at time of termination.     (ii)   From 1 January, 2001 - 31 December,
2005, one year (12 months) salary based on the salary at time of termination.



    This Termination Clause is not valid should the company wish the employee to
relocate to a Western country location where CMC has an office such as Dallas,
New York, London, Sydney or similar cities and the employee without good reason
chooses not to relocate.   3.   Compensation       For all services rendered by
the Employee under this contract, the Company shall pay to the Employee SFr.
380,000 per year in 12 equal monthly installments. The said salary may be
increased, but not decreased, as the Company may from time to time determine. In
addition, the Employee may be paid cash bonuses in such amount and at such times
and on such basis as the Company may from time to time, at its sole and absolute
discretion, determine.   3a.   Special Discretionary Bonus       The Company
will review the performance of the employee in July each year and will recommend
a Special Discretionary Bonus to be paid to the employee for performance based
on the employee’s contribution to Commercial Metals Company (the Corporation).  
    The Corporation at its sole discretion will approve the Special
Discretionary Bonus in October of each year.   4.   Other Benefits       The
Employee will continue to participate in the Pension Fund, and Death and
Disability Insurance as per the “Reglement der Personalfürsorgestiftung der
Commercial Metals Company, Zug”.       In addition, the Employee is covered by
the Company’s Group Accident Insurance. The Company pays all insurance premiums
of the Group Accident Insurance.

Page 2



--------------------------------------------------------------------------------



 



5.   Duties       The Employee is employed to exclusively perform services for
the Company in the Capacity as a Member of the management as further specified
in a job description. The Company shall have the power to determine not only
what specific duties shall be performed by the Employee, but also the means and
manner by which those duties shall be performed by the Employee. Additionally,
the Company shall have the power to determine when such services shall be
performed as well as to determine the days and hours during which the Employee
shall perform his duties; provided, however, that the Employee shall not be
compelled to work longer than a normal working week. The Employee will be
entitled to 20 working days paid holidays per year which should be taken in
agreement with the requirements of the Company.   6.   Title       The Employee
will have the titles of Managing Director of Commercial Metals (International)
AG, and Managing Director of CMC Trading AG, and will report directly to the
President – International Division of Commercial Metals Company.   7.  
Exclusive Service       The Employee shall devote his full time and attention to
the performance of his services to and for the Company. He shall carry out such
duties in a manner that best serves the interests of the Company – a
determination which is to be made by the Company at its sole and absolute
discretion – and faithful compliance with all policies, standards, regulations
and rules of the Company now or hereafter promulgated.   8.   Non Compete
Covenant       As Executive Officer the Employee will be privy to the names of
customers and to trade secrets. The use of this knowledge after termination of
the employment could cause substantial damages to the Company.       The
Employee hereby undertakes that after the termination of the employment by the
Employee, he will not within two years after termination solely or jointly with
any other person whether as principal, agent, director, executive officer,
employee, shareholder, partner, joint venture, member, adviser, consultant or
otherwise howsoever directly or indirectly be engaged, involved in the Canton of
Zug, Zurich, Baselland, Baselstadt, Luzern, Genf, Tessin, Waadt, where the main
competitors of the Company are domiciled, be associated with any trade or
business trading in iron, steel, steel semi-finished products and/or steel
finished products and aluminium and aluminium semi-finished products and be
engaged in project financing and financial services in competition with the
Company or any of its related corporations.       The Employer can demand
restitution of damages caused and can demand the termination of the
infringements of this Non Compete Covenant.

Page 3



--------------------------------------------------------------------------------



 



9.   Involuntary Termination         This contract shall be deemed to be
terminated and the employment relationship between the Employee and the Company
shall be deemed
  to be terminated upon occurrence of any of the following:



  A)   Upon the death of the Employee, during employment, as laid down in the
“Schweizerischem Obligationenrecht”.     B)   The Employee refuses to faithfully
and diligently perform the usual customary duties of his employment and to
adhere to provisions of this contract.     C)   The Employee fails or refuses to
comply with the reasonable policies, standards, regulations and rules of the
Company, which from time to time may be established.     D)   The Employee
conducts himself in an unethical, immoral or fraudulent manner, or in a manner
that is contrary to the Policy of Business Conduct of the Commercial Metals
Company and its subsidiaries; or is found guilty of unethical conduct by any
board, institution or organisation having any privilege, right or jurisdiction
to pass judgement upon the conduct of the Employee; or the Employee’s conduct
discredits the Company or is detrimental to the reputation, character and
standing of the Company.     E)   The Company or the Employee terminates the
employment for reasons as stipulated in Article 337 of the “Schweizerischem
Obligationenrecht”.



10.   Relationship of the Parties       The parties recognize that the Company
shall be responsible for the management of its business affairs, and that the
relationship between the Company and the Employee shall be that of an employer
and an employee. All fees, compensation and other things of value, charged by
the Company and received or realized as a result of the rendering of services by
the Employee shall belong to and be paid and delivered forthwith to the Company
by the Employee.   11.   All other conditions of this employment are subject to
the conditions of the “Schweizerischem Obligationenrecht”.

IN WITNESS WHEREOF, the parties hereto have set their hands on the day, month
and year first above written.

         
 
  COMMERCIAL METALS (INTERNATIONAL) AG
 
       
/s/ DR. HANNS ZÖLLNER
  /s/ MURRAY MCCLEAN    

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

     
Dr. Hanns Zöllner
  Murray McClean,
CHAIRMAN    

Page 4